Title: From Thomas Jefferson to Cornelia Jefferson Randolph, 23 January 1809
From: Jefferson, Thomas
To: Randolph, Cornelia Jefferson


                  
                     My dear Cornelia 
                     
                     Washington Jan. 23. 09
                  
                  I recieved by the last post your letter which you desire me to answer by the succeeding one. I have accordingly set down to do it, & to find out the points in your letter to which you wish an answer. they are rather blunt & difficult to ascertain. they seem however to be these. 1. you thank me for the Terrapiniad. to this I answer, you are welcome. 2. you have pasted it in a book. I answer, that is very well. 3. Virginia reads well and sends her love to me. I answer that that is best of all that she is a very good girl, and I return her my love. your letter being now fully answered, I have only to add that I inclose you two pieces for your book, and desire you to kiss your Mama & all the young ones for me with assurances of my tenderest love.
                  
                     Th: Jefferson 
                     
                  
               